Dear Secretary Carnahan:
This opinion letter responds to your request dated March 15, 2006, for our review under Section 116.332, RSMo, of the sufficiency as to form of an initiative petition, submitted by Steven L. Reed, to amend Article IV, Section 17 of the Constitution of Missouri pertaining to the recall of statewide elected officials.
We conclude that the petition must be rejected for the following reasons:
  1. The measure is prefaced, in part, by the following language:" Section 17 of article IV of the Constitution of Missouri is amended by adding Section 17(B)." The petition would amend Article IV, but not existing Section 17 thereof. Instead, the petition proposes a new section of Article IV, to be known as Section 17(b).
  2. The measure unnecessarily includes the phrase "MISSOURI CONSTITUTION."
  3. The measure contains typographical errors in the 15th and 16th lines, which contain the phrase "to recall an office rand [sic], if appropriate,. . . ."
Because of our rejection of the form of the petition for the reasons stated above, we have not reviewed the petition to determine if additional deficiencies exist. Pursuant to Section116.332.3, RSMo, the Secretary of State is authorized to review this opinion and "make a final decision as to the approval or rejection of the form of the petition."
Very truly yours,
  JEREMIAH W. (JAY) NIXON Attorney General